Citation Nr: 0805708	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  04-41 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Service connection for a low back condition.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and E.L.


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to April 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The veteran testified before the undersigned Veterans Law 
Judge at a travel board hearing in January 2008; a transcript 
is of record. 


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The competent medical evidence does not relate the 
veteran's current back condition to his in-service pilonidal 
cyst removal.

3.  The veteran did not have a chronic traumatic injury to 
the spine in service.  


CONCLUSION OF LAW

A low back disorder was not incurred or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 
2002 & Supp. 2007); 38 C.F.R §§ 3.159, 3.303 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159(a)-(c) (2007).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty to notify prior to Board 
adjudication.  Prior to initial adjudication of the veteran's 
claim, in correspondence dated in March 2004, the RO advised 
the veteran of what the evidence must show to establish 
entitlement to service-connected compensation benefits.  The 
RO advised the veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to the claim, including which 
portion of the information and evidence necessary to 
substantiate the claim was to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  The RO also essentially requested that the veteran 
send any evidence in his possession that pertained to the 
claim.

In correspondence dated in March 2006, the RO informed the 
veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
also explained how the disability rating and effective date 
are determined.  The Board finds that in issuing this letter, 
the RO has satisfied the requirements of Dingess/Hartman.

Finally, the Board also finds that the RO has satisfied VA's 
duty to assist.  The RO has obtained the veteran's service 
medical records and VA outpatient clinic notes from the VA 
clinic in San Angelo.  The veteran has been provided with two 
VA examinations during the course of the appeal, reports of 
which have been associated with the claims file.  The veteran 
was also provided with a hearing before the undersigned 
Veteran's Law Judge.  The veteran has not made the RO or the 
Board aware of any other evidence relevant to his appeal and 
no further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Accordingly, the Board will proceed with appellate 
review.

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2007).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  "Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury."  Pond v. West, 12 Vet. App. 
341, 346 (1999).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  
This burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

The veteran contends that he currently suffers from a back 
condition as a result of 
either a surgery he underwent in service or an injury he 
sustained in service.  In his claim for compensation 
benefits, filed in February 2004, he explained that he 
underwent surgery on his lower back for removal of a 
pilonidal cyst at a Naval Hospital in Japan in 1953.  The 
veteran explained that the surgery involved removing the 
tailbone and some of the surrounding muscle and nerve tissue.  
The veteran claimed to have had recurring and continuing 
problems ever since.  In his notice of disagreement (NOD), 
dated in October 2004, he claimed that the doctor who 
performed the surgery had told him that he would have back 
problems later in life as a result of the surgery.  

The veteran also described several in-service injuries to his 
spine in various written statements.  In one statement, dated 
in June 2005, the veteran claimed that he fell and landed on 
his buttocks on two occasions in service.  One time, the 
veteran claimed, he fell into a landing craft as he was 
climbing down a rope.  The veteran recalled another instance 
where he fell in a rocky area while carrying part of a rocket 
launcher in a field exercise.  The veteran stated that the 
neurosurgeon who performed the cyst removal attributed the 
formation of the cyst to this type of injury.

At the veteran's travel board hearing, he offered additional 
details of the incidents in support of his claim.  The 
veteran testified that after he fell while climbing down the 
rope, he had a large bruise on his buttocks.  The veteran 
testified that he was initially treated by a corpsman and 
that no paperwork had been done at that time.  The veteran 
stated that he eventually reported to sickbay, where he 
learned he had a pilonidal cyst.  The veteran reiterated that 
the neurosurgeon who had performed the cyst removal had told 
him that this would result in him having back problems later 
in life.  Regarding his current condition, the veteran stated 
that his doctors told him he was not able to undergo surgery 
presently because of his heart condition and that the best 
treatment currently available for him was from injections.  

The veteran's wife, E.L. also provided testimony at the 
hearing.  She testified that the veteran often related his 
back problems to how he hurt it in service.  

Other lay evidence in the claims file includes written 
statements from coworkers J.E. and F.H., dated in March 2006.  
In these statements, his coworkers described the difficulties 
the veteran has performing physical labor associated with 
building swimming pools because of his back problems.  
 
The medical evidence consists of the veteran's service 
medical records; VAMC clinical records from the San Angelo 
Community Based Outpatient Clinic; treatment records from 
VAMC Big Spring; a radiology report from Shannon West Texas 
Memorial Hospital, dated in August 2000; a neurosurgery 
consultation from Dr. L.D., dated in August 2000; a treatment 
report from Dr. K.R., dated in February 2004; and VA 
examination reports, dated in May 2004 and July 2005.  

The veteran's service medical records confirmed that he 
underwent pilonidal cyst removal in October 1953 at a U.S. 
Naval Hospital, but failed to show he suffered from any 
residuals.  Chronological records of medical care revealed 
that in September 1953, the veteran presented with an 
infected, swelling pilonidal cyst with pain in the buttocks 
that had been present over the past four days.  In November 
1953, the veteran was found fit for duty.  The service 
medical records are negative for any further complications 
associated with the cyst removal.  To the contrary, in a 
discharge and re-enlistment examination report of April 1955, 
the examining physician noted the veteran's history of 
pilonidal cyst removal and remarked "no complications or 
sequelae."  In a discharge examination report of April 1957, 
the examining physician noted well-healed pilonidal 
cystectomy scar.  No complications were noted.  

Turning to the current medical evidence, the Board finds that 
it does not show that the veteran currently suffers from 
residuals of the cyst removal.  In the first VA examination 
report, Dr. E.B. summarized the veteran's pertinent medical 
history and current examination findings.  Dr. E.B. concluded 
that the pilonidal cyst was unrelated to the veteran's lower 
back discomfort.  In the second VA examination report, H.R., 
Physician Assistant, Certified, summarized the veteran's 
pertinent medical history and current examination findings.  
H.R. concluded that it was "highly unlikely" that the 
veteran's current back problem had any relationship to his 
previous pilonidal cyst.  H.R. explained that currently, the 
veteran had multi-level disc disease of the lumbar spine that 
did not become symptomatic until well after the pilonidal 
cyst excision.  Disc disease, H.R. explained, was not related 
to a pilonidal cyst, which only involved soft tissue.  The 
veteran's current problem involved bone and cartilage, while 
pilonidal cysts involved soft tissue exclusively according to 
H.R.  

The Board finds the VA examination reports to be dispositive 
of the issue of whether the current back problems were 
related to the in-service cyst excision.  The second VA 
examination report is particularly probative because in it, 
H.R. indicated that he had reviewed the veteran's claims 
file, thoroughly discussed medical history and current 
objective examination findings, and provided rationale for 
his opinion.  The Board has thoroughly reviewed all of the 
other medical evidence, to include VAMC outpatient clinic 
notes and the private medical records, but finds no 
statements from any doctor in reference to the veteran's 
current back condition and the in-service cyst removal.  As 
there is no evidence contradicting the VA examination 
reports, they are controlling.  

Last, the Board declines to grant service connection based on 
the asserted in-service injuries.  First, there is no 
evidence corroborating the veteran's account of sustaining 
such an injury.  Notably, the service medical records failed 
to document any treatment for such an injury, despite that 
the veteran was admitted to the hospital for nearly two 
months for the cyst removal.  Second, the competent medical 
evidence does not relate the current back problem to any such 
injury.  In none of the medical records has a physician 
related the veteran's diagnosed condition to an in-service 
injury.

In conclusion, the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not 
applicable, and the Board must deny the claim.  38 U.S.C.A. 
5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for a low back disorder is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


